Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.395 Page 1 of 98



                                                     Nov 14 2019

                                                      s/ adriannag



                                                  NUNCPROTUNC
                                                     11/12/2019
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.396 Page 2 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.397 Page 3 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.398 Page 4 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.399 Page 5 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.400 Page 6 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.401 Page 7 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.402 Page 8 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.403 Page 9 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.404 Page 10 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.405 Page 11 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.406 Page 12 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.407 Page 13 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.408 Page 14 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.409 Page 15 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.410 Page 16 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.411 Page 17 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.412 Page 18 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.413 Page 19 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.414 Page 20 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.415 Page 21 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.416 Page 22 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.417 Page 23 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.418 Page 24 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.419 Page 25 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.420 Page 26 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.421 Page 27 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.422 Page 28 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.423 Page 29 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.424 Page 30 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.425 Page 31 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.426 Page 32 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.427 Page 33 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.428 Page 34 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.429 Page 35 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.430 Page 36 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.431 Page 37 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.432 Page 38 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.433 Page 39 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.434 Page 40 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.435 Page 41 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.436 Page 42 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.437 Page 43 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.438 Page 44 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.439 Page 45 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.440 Page 46 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.441 Page 47 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.442 Page 48 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.443 Page 49 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.444 Page 50 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.445 Page 51 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.446 Page 52 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.447 Page 53 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.448 Page 54 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.449 Page 55 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.450 Page 56 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.451 Page 57 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.452 Page 58 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.453 Page 59 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.454 Page 60 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.455 Page 61 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.456 Page 62 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.457 Page 63 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.458 Page 64 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.459 Page 65 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.460 Page 66 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.461 Page 67 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.462 Page 68 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.463 Page 69 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.464 Page 70 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.465 Page 71 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.466 Page 72 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.467 Page 73 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.468 Page 74 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.469 Page 75 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.470 Page 76 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.471 Page 77 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.472 Page 78 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.473 Page 79 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.474 Page 80 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.475 Page 81 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.476 Page 82 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.477 Page 83 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.478 Page 84 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.479 Page 85 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.480 Page 86 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.481 Page 87 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.482 Page 88 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.483 Page 89 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.484 Page 90 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.485 Page 91 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.486 Page 92 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.487 Page 93 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.488 Page 94 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.489 Page 95 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.490 Page 96 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.491 Page 97 of 98
Case 3:19-cv-00831-WQH-BLM Document 7 Filed 11/14/19 PageID.492 Page 98 of 98
